Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Response to Arguments
Applicant's arguments filed 10/18/22	 have been fully considered but they are not persuasive. The applicant argues that Chou do not anticipate the amended claims since Chou “does not disclose such an exemplary technical problem.”  It is unclear to what the applicant refers by such a statement. Notwithstanding it fails to address any claim language and thus is not pertinent nor persuasive.  
The applicant further argues that Chou’s use of “cost-effective” is supposedly limited to a meaning of “picks between one of RF, Cellular Wireless and satellite based on which signals are available . . . and their respective use battery resources” but supposedly not a “financial cost.”  This argument is not persuasive since it is contradictory to the nature of the understanding of “cost” and being “cost-effective.” Moreover, as specified by Chou, and contrary to the applicant’s opinion, cost-effective is related to financial cost as is evident in [0078] and [0081] where Chou states “(c)ommunication module 14 detects the availability of a wireless communication mode and establishes the connection whenever needed by means of communication detector 52. It always checks the availability of any local RF as this is the least expensive mode. If a local RF connection cannot be made, it opens the digital cellular channels and detects from the list of priority any existing channel for communications.” Thus, “the assignment of priority levels at step 62 is based on several factors: coverage, signal strength and reliability, and cost” [0079] wherein cost is clearly evident of financial expense. Moreover, each of the wireless communication modes/networks inherently has an associated corresponding protocol. While Chou describes each of the different communication networks, e.g. RF, cellular, and satellite, having respective protocols, Chou does not specifically express that the frequency of transmission of the geographical location data is different. As is known in the art, each of the different communication networks have different protocols which have different transmission/data rates and thus would suggest to the artisan that the location information data is transmitted to the remote tracking station at different rates. As further evidenced by Hickman et al, such communication protocols that are configurable based on the network with which a device is communicating include “parameters such as baud rate, parity, data bits, and stop bits.” Thus, the applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (20020177476), with exemplary evidence of Hickman et al (5,635,940), previously of record in paragraph 14 of the previous Office Action.
Chou discloses a communication system and method for tracking an asset which globally accesses multiple communication networks and switches among them, choosing the most economic, available communication mode without need for a constant power supply. Chou discloses a mobile entity comprising a location module 12 (e.g. [0059]+) that determines geographic locations as it moves. Additionally, the entity includes a communication module 14 (e.g. [0075]+) wherein module 14 must be built on a scalable, multi-platform architecture to ensure uninterrupted global communication. The operation of receiver 50 and modems 48 and 46 are coordinated and controlled through communication detector 52, which may comprise a printed circuit board designed to compare incoming signals from each communication network with their corresponding protocols.  Communication module 14 has a subprogram that evaluates the validity of each communication system and determines the most cost-effective mode available, and automatically switches the communication to that mode [0077]. The communication module may operate using local RF communication, multi-band cellular communication and satellite communication. The communication module is adapted for selecting the most cost-effective, available mode of communication with the remote tracking facility, [0022].  It always checks the availability of any local RF as this is the least expensive mode. If a local RF connection cannot be made, it opens the digital cellular channels and detects from the list of priority any existing channel for communications [0078]. The frequency range and protocol of each available network must be entered into a system registry in system 10 and a priority level is assigned. The assignment of priority levels at step 62 is based on several factors: coverage, signal strength and reliability, and cost, [0079]. The entity further includes an antenna module 18 (e.g. [0110]+) for transmission/reception of the various positioning and communication signals. The entity also comprises a processor module 20 (e.g. [0122]+) for controlling the power, communication and location modules. While Chou disclose selecting the most cost-effective, available mode of communication with the remote tracking facility wherein the selection takes into account the financial cost as well as associating the respective protocols to each mode of communication, Chou does not expressly state that the communication of location information to the remote tracking station is modified in frequency at which the data is transmitted. It is well known that the different communication protocols, particularly those addressed in Chou, have different bandwidths, transmission rates, and baud rates and it would have been obvious, if not inherent, that the different communication modes/networks would provide different transmission rate/baud rates from each other which would clearly be representative of a change in the frequency at which the location information is provided to the remote tracking station. As an exemplary teaching thereof, Hickman et al describe the reconfiguration of communication parameters based on communication channels used, for example “the communication parameters such as baud rate, parity, data bits, and stop bits.” The different baud rates suggest different frequencies at which the location is transmitted. The dependent claims are disclosed and/or are suggested by Chou.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646